Title: To Thomas Jefferson from James Madison, 20 May 1824
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            May 20. 1824
                    I return the letter from Mr Cabell with your answer to it inclosed in yours of the 16th just come to hand.It is not probable that a removal of the College from Williamsburg, will be espoused by a Majority of the Visitors, controuled as they will be by the popular voice in that quarter. If it should, Richmond will not be without competitors. The pretensions of Petersburg have already been brought forward. And if in its new position it is to be co-ordinate with the present university, there will be a bold claim by the Ultroutane Country. After all, is the climate of Richmond so different in the public eye from that of Williamsburg as to make it a satisfactory substitute? Is not Richmond also becoming too much of a City to be an eligible site for such an Institution? The most extensive and flourishing of our Learned Institutions are not in the most populous Towns. That in Philada is eclypsed by rising Seminaries in other parts of the State. In N. York the case is not dissimilar. Be all this as it may  I concur entirely in your opinion that the best counsel for us is the be passive during the experiment, and turn the result to the best account we can for the interest of Science and of the State.I wish Mr Cabell may comply with your invitation to a conversation interview, on his way to Warminster; with an understanding that mine is included, & that we should be much gratified in welcoming him & his lady over our threshold.Yrs with affecte esteem.
                        James Madison